Case 4:19-cv-00036-JLK-JCH Document 16 Filed 06/17/20 Page 1 of 1 Pageid#: 944




                     IN THE UNITED STATES DISTRICT COURT                         JUN 17 2020
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION

HAROLD C.,                                 )
                                           )
              Plaintiff,                   )       Case No. 4:19-cv-00036
                                           )
v.                                         )       ORDER
                                           )
SOCIAL SECURITY                            )       By: Hon. Jackson L. Kiser
ADMINISTRATION,                            )           Senior United States District Judge
                                           )
              Defendant.                   )


       Before me is the Report and Recommendation (“R&R”) of the United States

Magistrate Judge recommending that I dismiss this case on account of Plaintiff’s failure to

prosecute his claim. The R&R was filed on May 5, 2020, and the parties had fourteen (14)

days to file objections. No objections were filed. Accordingly, it is ORDERED and

ADJUDGED that the R&R [ECF No. 15] shall be, and hereby is, ADOPTED in its

entirety. This action is DISMISSED WITHOUT PREJUDICE for failure to prosecute.

The clerk is directed to remove this case from the active docket of the court.

       The clerk is directed to send a copy of this Order to the pro se plaintiff, counsel of

record and Magistrate Judge Hoppe.

       ENTERED this 17th day of June, 2020.


                                    ________________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
